Opinion by
Hand, J.
The assessment in this case is sustained and the appeal overruled.
. Thé question raised 'is whether, a. butcher who buys cattle, slaughters them at a slaughter house,, and sells the meat at a shop and from wagons, is liable to the tax. imposed on:vendors of merchandise under the Act of Assembly relating thereto.
A dealer is not one who. buys to keep or makes to sell, but. one who buys to sell, again: Morris Bros. vs. The Commonwealth, 3 C. 494.
A manufacturer, selling away from his manufactory, is liable for the wares he manufactures.
Persons purchasing material in the rough., and after the .bestowal of skill and labor upon, the same, to make it merchantable,, selling the manufactured articled, is a dealer; and if he sells at another place than his manufactory, is liable tor the tax: 1 Phil. Rep. 147, and Com. vs. Campbell, 9 C. 385.
A butcher is a dealer in goods, wares,and merchandise, within the meaning of the Act of Assembly'; and if he could be held to be only.a manufacturer, he must sell at his slaughter house alone, to exclude him from the • provisions of the law.
It may be interesting to lawyers to learn the source of that hackneyed line.jp “Pinafore,” “And so do his. sisters, and his cousins, and lj,is aunts.” The exact collocation of these relationships may be found in Blackstone’s chapter on Coparcenery, and as Mr. Gilbert, the author of the libretto, is a lawyer, there ean: be no doubt that he has been consciously or unconsciously pilfering from Sir William. .